Citation Nr: 1430323	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  13-21 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether a timely appeal was filed following a July 2011 decision that denied retroactive education benefits under Chapter 35.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and the Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to July 1969.  The appellant is the Veteran's daughter.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a May 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) Education Center in Buffalo, New York.   

In April 2014, the appellant and the Veteran testified before the undersigned Veterans Law Judge in Washington, DC.  


FINDINGS OF FACT

1.  On July 29, 2011, the RO notified the appellant that retroactive education benefits under Chapter 35 were not warranted.  

2.  The appellant filed a notice of disagreement (NOD) with the July 29, 2011 decision that was received on August 25, 2011.  

3.  On August 7, 2012, the RO issued a statement of the case (SOC).

4.  A substantive appeal was not received within 60 days from when the SOC was mailed or within one year of the mailing of the July 29, 2011, RO decision.  
CONCLUSION OF LAW

A timely appeal was not filed following a July 29, 2011, decision that denied a claim of retroactive education benefits under Chapter 35.  38 U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. §§ 3.102, 19.30, 19.34, 20.200, 20.202, 20.302, 20.303, 20.305, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By way of history, in a May 2000 rating decision, the Veteran was found permanently and totally disabled due to service-connected disability.  He was granted Dependents' Education Assistance (DEA) benefits effective April 6, 2000.  

The appellant filed her initial claim for DEA benefits in August 2005 seeking retroactive education benefits for university courses she had taken from 1996 to 2000 and from 2003 to 2004.  The RO denied the appellant's claim in a September 2005 decision.  

Thereafter, in a February 2011 rating decision, the RO granted the Veteran service connection and assigned a 100 percent schedule rating for coronary artery disease effective from April 24, 1990.  The RO also awarded the Veteran DEA benefits effective April 24, 1990.  

Following the Veteran's February 2011 rating decision, the appellant again filed a request for retroactive DEA benefits.  On July 29, 2011, RO notified the appellant that retroactive education benefits under Chapter 35 were not warranted.  The appellant filed an NOD with the July 29, 2011 decision.  On August 7, 2012, the RO issued an SOC.  On January 8, 2013, the appellant's VA Form 9 (Appeal to Board of Veterans' Appeals) was received (date stamped) by the RO in Huntington, West Virginia.   The date of receipt of the VA Form 9 was not within 60 days from when the SOC was mailed or within one year from the mailing of the July 29, 2011 RO decision.  

The appellant was subsequently notified by the RO in May 2013 that her VA Form 9 had not been accepted as it was untimely.  The appellant has appealed the RO's determination regarding timeliness.  

The Board notes that when an SOC is issued, an appellant and her representative will also be furnished information on the right to file, and time limit for filing, a substantive appeal; information on hearing and representation rights; as well as a VA Form 9.  38 C.F.R. § 19.30(b).  In the present case, the cover letter of the SOC included the requisite information and a VA Form 9 was listed as an enclosure.  The letter told the appellant that she must file an appeal with the RO within 60 days of the date of the letter or within the remainder, if any, of the one-year period from the date of the letter notifying her of the action that she had appealed.  See 38 C.F.R. § 20.302(b).  The letter also informed the appellant that an extension could be requested within the 60 days for more time to file an appeal.  See 38 C.F.R. § 20.303.  

It is evident from a review of the evidence, based on email correspondence between the appellant and her representative, that the appellant received the August 2012 SOC and was on notice of the need to timely file a substantive appeal.  The emails also apparently reflect that her representative would be filing her VA Form 9 for her.  

In the present case, the one-year period following notification of the denial of the appellant's claim for retroactive education benefits expired on July 29, 2012.  Thus, when the August 7, 2012 SOC was issued, only the 60-day time period for submitting a substantive appeal was applicable.  Therefore, the appellant had until October 8, 2012 to file a substantive appeal, a Monday following 60 days from the time the SOC was mailed.  See 38 C.F.R. § 20.305.

The Board notes that a substantive appeal may consist of a properly completed VA Form 9.  See 38 C.F.R. § 20.202.  However, correspondence containing the necessary information may be considered a substantive appeal even if a VA Form 9 is not submitted.  No correspondence was received from the appellant or her representative until a cover letter and VA Form 9 were received from Disabled American Veterans (DAV) by the Huntington RO on January 8, 2013.  The filing occurred approximately three months after the 60-day time limit for filing a substantive appeal had elapsed.  Thus, the appellant's VA Form 9 was not timely filed and the appeal not perfected.  See 38 C.F.R. § 20.302(b).  Additionally, there is no indication that a request for an extension of time for filing a substantive appeal was made during the 60-day period.  

The evidence reflects that emails associated with the record document contact between the appellant and her representative, Disabled American Veterans, regarding the filing of her VA Form 9.  The emails would appear to demonstrate that the appellant was relying on her representative to file the VA Form 9 and that the representative had agreed to do just that for the appellant.  

The United States Court of Appeals for Veterans Claims (Court) has held that the statutory time period with regard to filing a substantive appeal is discretionary.  Percy v. Shinseki, 27 Vet. App. 37 (2009).  The Board has considered Percy but notes that Percy is factually distinct from the instant case.  In Percy, VA had treated the appellant's appeal as though he had properly appealed his claim to the Board for an extensive amount of time.  The Court there found that VA had waived the time requirement by its treatment of the claim as being in appellate status for a period of years.  Under those circumstances, the Board was not permitted to dismiss the appellant's claim in its final decision on the basis of a late filing because VA had not raised the issue during the extensive proceedings that took place between the late filing and the final determination.  Id. at 46.  

In the instant case, the appellant's VA Form 9 was received on January 8, 2013, more than 60 days after the issuance of the SOC.  As noted above, on May 1, 2013, the RO notified the appellant by letter that it had found that her VA Form 9 had not been timely filed.  The RO did not make any representation, implicit or explicit, that it was waiving the filing deadline.  The appellant has never been allowed to proceed under the impression that her late filing had been accepted and would be considered on the merits.  

During the appellant's hearing with the undersigned VLJ, her representative requested consideration of the equitable tolling doctrine.  In Hunt v. Nicholson-a decision not overruled by Percy-the Court held that the deadline for filing a substantive appeal is subject to equitable tolling.  See 20 Vet. App. 519, 524-25 (2006).  The Court recognized that allowing equitable tolling of the deadline for filing substantive appeals was in accord with maintaining the "nonadversarial, uniquely pro-veteran claims process within VA."  Hunt, 20 Vet. App. at 524.  

Equitable tolling is warranted only when circumstances preclude a timely filing despite the exercise of due diligence-such as a mental illness rendering one incapable of handling one's own affairs or other extraordinary circumstances beyond one's control, reliance on the incorrect statement of a VA official, or a misfiling at the regional office or the Board.  See Bove v. Shinseki, 25 Vet. App. 136, 140 (2011) (per curiam order) (in which the Court references Henderson v. Shinseki, 131 S. Ct. 1197 (2011)).  

The appellant has alleged that the untimely filing of her VA Form 9 (substantive appeal) was the fault of her DAV representative and she should not be penalized for his mistake.  It is clear to the Board in reading the above-referenced emails submitted by the appellant that she clearly relied on her representative's assurances to her detriment.  Unfortunately, the appellant was led astray by an employee of a national service organization and not a VA employee.  Consequently, although the appellant is understandably frustrated that her representative did not file her VA Form 9 on time, the representative's failure to carry out the appellant's instructions in filing her VA Form 9 cannot be a basis for equitable tolling.  

The appellant has not demonstrated that any other theory of equitable tolling is potentially applicable in this case.  Of note, she has made reference to mental health issues and has implied that such issues delayed the filing of her original claim for DEA benefits.  As noted above, equitable tolling is warranted if a mental illness renders one incapable of handling one's own affairs or other extraordinary circumstances beyond one's control.  In the present case, the appellant has not directly or indirectly implicated a mental health disorder as the cause for delay in the filing of her VA Form 9.  On the contrary, as noted above, it was the actions of the appellant's representative that appear to be the reason for the untimely submission of her VA Form 9.  She acted promptly in securing her representative's assistance.

As such, the Board concludes that the appellant's VA Form 9 was not timely filed and she has not stated any compelling reason why the time period for filing her VA Form 9 should be tolled in this case. 

For all the foregoing reasons, the appeal of whether a timely appeal was filed following a July 29, 2011, decision that denied entitlement to retroactive education benefits under Chapter 35 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's appeal, that doctrine is not helpful to the appellant.  See, e.g., 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Lastly, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000. Generally, the VCAA requires VA to notify a claimant of the information and evidence necessary to decide the claim after he or she has filed one.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  The VCAA does not apply to this issue on appeal because the matter involves, not the substantiation of the underlying DEA benefits claim, but rather the procedures for appealing a decision.  In this case, the appellant was provided with the required information for filing appeals and a remand for further notification is not necessary.


ORDER

A timely substantive appeal was not filed following a July 29, 2011, decision that denied entitlement to retroactive education benefits under Chapter 35; the appeal of this issue is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


